Citation Nr: 0013037	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for an upper 
respiratory disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to an increased (compensable) initial rating 
for left ankle tendonitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has chronic bilateral tendonitis of the 
shoulders which began during service.

2.  The veteran has not presented any competent evidence 
linking his current neck disorder to service.

3.  The veteran has not presented any competent evidence that 
he currently has an upper respiratory disorder, nor has he 
presented competent evidence linking his claimed respiratory 
disorder to service.

4.  The veteran has chronic right ankle tendonitis which 
began in service.

5.  The veteran's left ankle tendonitis has not resulted in 
moderate limitation of motion of the ankle.



CONCLUSIONS OF LAW

1.  Chronic bilateral shoulder tendonitis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The claim for service connection for a neck disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for an upper respiratory 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  Chronic right ankle tendonitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

5.  The criteria for a compensable initial disability rating 
for left ankle tendonitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).


I.  Entitlement To Service Connection For A Bilateral 
Shoulder Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board has found that the veteran's claim for service 
connection for a bilateral shoulder disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue has been obtained.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran's service medical records show that he reported 
complaints of having shoulder pain on several occasions.  A 
service medical record dated in February 1981 shows that the 
veteran complained of having pain in the left shoulder for 12 
hours.  No history of trauma was known.  He had a full range 
of motion with slight pain upon external rotation.  The 
assessment was "? muscle strain".  

A service emergency care and treatment record dated in May 
1983 shows that the veteran reported that he had trauma to 
his right shoulder when he was playing baseball and another 
person ran into him.  He complained of having pain over the 
lateral clavicle and numbness of the whole arm.  Following 
examination, the diagnosis was rotator cuff tear.  

The report of a medical history given by the veteran in July 
1988 shows that he checked a box to indicate that he had a 
history of a painful or trick shoulder or elbow.  It was also 
noted that he complained of having a clicking sound at the 
left shoulder with movement.  

A service medical record dated in April 1994 shows that the 
veteran complained of having right shoulder pain after 
falling from a height of 8 feet and catching himself to 
prevent himself from hitting the floor.  He said that he had 
numbness and tingling down the entire arm and hand.  
Palpation of the A/C ligament revealed 2+ tenderness.  The 
range of motion was severely limited.  The assessment was 
muscle strain.  

The report of a general medical examination conducted by the 
VA in November 1997 shows that the veteran reported that his 
shoulders clicked during overhead maneuvers.  He said that 
pain was not a problem.  He also said that the clicking 
sensation had been present for many years.  Following 
examination, the examiner noted that there was "discomfort, 
both shoulders, x-rays normal."  The diagnosis was 
tendonitis, mild chronic, both shoulders.

The Board finds that the veteran has chronic bilateral 
tendonitis of the shoulders which began during service.  This 
finding is supported by the fact that the disorder was 
described by the VA examiner as being "chronic" only two 
months after separation from service.  The term chronic 
carries a connotation that the disorder has been present on 
an ongoing basis for an extended period.  Accordingly, the 
Board concludes that the chronic bilateral shoulder 
tendonitis was incurred in service. 

II.  Entitlement To Service Connection For A Neck Disorder.

The veteran's service medical records show that he reported 
complaints of neck pain on a few occasions.  However, none of 
the records show that the complaints pertained to an ongoing 
chronic disorder as opposed to acute disorder.  For example, 
a service medical record dated in August 1978 shows that the 
veteran reported that he hit his head on a bunk two days 
earlier and now had cervical pain and stiffness, as well as 
vertigo and pain over the eye.  The assessment was post 
trauma headache.

A record dated in December 1986 shows that the veteran 
reported having neck pain that began a couple of days 
earlier.  The assessment was trapezoid spasm.  A service 
medical record dated in July 1992 shows that the veteran 
complained of having neck discomfort since one day earlier.  
There was no injury.  Following examination, the assessment 
was muscular spasm.  A service medical record dated in 
September 1993 contains similar information.

The report of a medical history given by the veteran in March 
1997 for the purpose of his separation from service does not 
contain any mention of a neck disorder.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the neck and spine were normal.  

The report of a general medical examination conducted by the 
VA in November 1997 shows that the veteran reported a history 
of injuring his neck 15 years earlier.  X-rays were negative, 
and he was treated with a cervical collar.  He said that his 
neck got stiff depending on his activity and the weather.  He 
also said that he had a clicking sensation when turning his 
head to either side.  He treated it with heat and Motrin.  On 
examination, the range of motion of the cervical spine was 
forward flexion to 40 degrees, backward extension to 50 
degrees, lateral flexion to 35 degrees, right lateral flexion 
to 35 degrees, rotation to the left to 60 degrees, and 
rotation to the right to 50 degrees.  The examiner noted that 
there was "discomfort, neck, x-rays negative."  The 
diagnosis was musculoskeletal dysfunction.  The examiner did 
not offer an opinion relating that disorder to the complaints 
noted in service.  

The fact that the veteran's own account of having a neck 
disorder since service was recorded in the treatment record 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran's own opinion that his current neck disorder is 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence linking his current neck disorder to the complaints 
noted in service.  Even assuming that the veteran's own 
account satisfied the service-incurrence requirement to well 
ground the claim under Savage, medical evidence would be 
required to establish a relationship between the present 
disability and symptoms described by the veteran during and 
after service.  Savage, 10 Vet. App. 397.  Accordingly, the 
Board concludes that the claim for service connection for a 
neck disorder is not well grounded.  Because the claim is not 
well-grounded, there is no further duty on the part of the VA 
to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  Entitlement To Service Connection For An Upper 
Respiratory Disorder.

The veteran's service medical records show that he reported 
complaints pertaining to upper respiratory infections on many 
occasions.  However, none of the records show that the 
complaints pertained to an ongoing chronic respiratory 
disorder as opposed to acute respiratory infections.  

The report of a general medical examination conducted by the 
VA in November 1997 shows that the veteran gave a history of 
developing respiratory infections which sometimes developed 
into pneumonia about every two years.  His last episode was 
in 1996.  He said that he took flu shots annually.  An x-ray 
of the veteran's chest was interpreted as showing normal 
findings with no evidence of pleural thickening.  The 
pertinent diagnosis was frequent upper respiratory 
infections, last episode in 1996, not present today, x-ray of 
chest normal.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
However, the Board finds that the veteran has not presented 
any competent evidence that he currently has an upper 
respiratory disorder, nor has he presented competent evidence 
linking his claimed disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for an 
upper respiratory disorder is not well grounded.

IV.  Entitlement To Service Connection For A Right Ankle 
Disorder.

The veteran's service medical records show that he reported 
complaints pertaining to his right ankle on a few occasions.  
A service medical record dated in June 1978 shows that the 
veteran reported that he had been in a motorcycle accident 
and had pain on the lateral aspect of his right foot, with 
pain on inversion and plantar flexion.  A special duty 
medical abstract entry dated in July 1984 shows that the 
veteran was suspended from special duty due to an ankle 
sprain.  A dental health questionnaire dated in August 1991 
shows that the veteran reported a history of having painful 
ankles.  

The report of a general medical examination conducted by the 
VA in November 1997 shows that the veteran reported that both 
ankles had frequent sprains over the past 20 years.  He said 
that they seemed to be weaker than they used to be and were 
unstable on rough terrain.  On examination, the range of 
motion of the right ankle was dorsiflexion from 0 to 5 
degrees, plantar flexion from 0 to 30 degrees, pronation from 
0 to 25 degrees, and supination from 0 to 15 degrees.  X-rays 
of the ankles were unremarkable except for bilateral 
calcaneal spurs.  The examiner stated that there was "ankle 
discomfort, x-rays normal."  The pertinent diagnosis was 
tendonitis, mild, chronic, bilateral both ankles.

The Board finds that the veteran has chronic right ankle 
tendonitis which began in service.  This finding is supported 
by the fact that the disorder was described by the VA 
examiner as being "chronic" only two months after 
separation from service.  The term chronic carries a 
connotation that the disorder has been present on an ongoing 
basis for an extended period.  Accordingly, the Board 
concludes that chronic right ankle tendonitis was incurred in 
service.  

V.  Entitlement To An Increased (Compensable) Rating For Left 
Ankle Tendonitis.

An appeal from an award of service connection and initial 
rating is well grounded as long as the rating schedule 
provides a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Such is the 
claim for a higher initial rating in this case.  Since the 
appeal for a higher evaluation arises from the rating 
decision which assigned the initial disability evaluation for 
the disability, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been characterized accordingly.

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds in this case that all relevant facts 
have been properly developed.  The evidence includes the 
veteran's service medical records, and post-service medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations, and all pertinent evidence has been 
reviewed by the RO.  He has declined a personal hearing.  No 
further assistance to the veteran with the development of 
evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a compensable disability rating for his service-
connected residuals of a left ankle sprain.  He asserts that 
the disorder causes instability, pain, and limitation of 
motion in the ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that 
diagnostic code, a 10 percent rating is warranted for a foot 
injury which is moderate in degree.  A 20 percent rating is 
warranted for a moderately severe injury.  A 30 percent 
rating is warranted for a severe injury.  A 40 percent rating 
may be assigned if there is actual loss of use of the foot.

Another potentially applicable provision is Diagnostic Code 
5271, which provides that a 10 percent disability rating is 
warranted if there is moderate limitation of motion of the 
ankle.  A 20 percent rating is warranted if there is marked 
limitation of motion.  Normal ankle dorsiflexion is from 0 to 
20 degrees, and normal plantar flexion of the ankle is from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  When 
assigning a disability rating based on limitation of range of 
motion, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements.  See 38 C.F.R. §§  4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995). 

The report of a general medical examination conducted by the 
VA in November 1997 shows that the veteran reported that both 
ankles had frequent sprains over the past 20 years.  He said 
that they seemed to be weaker than they used to be and were 
unstable on rough terrain.  On examination, the range of 
motion of the left ankle was dorsiflexion from 0 to 15 
degrees, plantar flexion from 0 to 25 degrees, pronation from 
0 to 30 degrees, and supination from 0 to 30 degrees.  X-rays 
of the ankles were unremarkable except for bilateral 
calcaneal spurs.  The examiner stated that there was "ankle 
discomfort, x-rays normal."  The pertinent diagnosis was 
tendonitis, mild, chronic, bilateral both ankles.

After considering all of the evidence of record, the Board 
finds that the left ankle sprain has not been shown to be 
productive of moderate limitation of motion of the ankle at 
any time during the rating period.  The Board notes that the 
examination report demonstrates that the veteran's 
dorsiflexion was almost normal, while plantar flexion was 
reported as over half the normal range.  No additional 
limitation due to painful motion has been reported.  Thus, 
even taking into account the veteran's complaints of pain 
with movement, the evidence does not demonstrate moderate 
limitation of motion of the ankle or other impairment that 
would qualify for a compensable rating.  A 20 percent rating 
is also provided under Diagnostic Code 5270 in cases of 
ankylosis or fixation of the ankle in plantar flexion or 
dorsiflexion (between 0 and 10 degrees), but the veteran's 
left ankle is not ankylosed.  Also, although 38 C.F.R. § 4.59 
(1999) provides that in cases of arthritis the minimum 
compensable rating for the joint is contemplated with actual 
painful motion and 10 percent is the minimum rating under DC 
5271 for limited motion of the ankle, the veteran does not 
have x-ray evidence of arthritis.  Thus, 38 C.F.R. § 4.59 is 
not for application in this case.  Finally, the Board finds 
that the record does not demonstrate moderate injury of the 
left foot so as to warrant a compensable rating under 
Diagnostic Code 5284.  Accordingly, the Board concludes that 
the criteria for a compensable initial disability rating for 
left ankle tendonitis are not met.  

The Board also noted that the VA examination report shows 
that the veteran was working as a computer programmer and had 
not lost any time from work.  Thus, the mild nature of the 
disorder does not suggest an exceptional or unusual 
disability picture which would warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b) (1999).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Service connection for a bilateral shoulder disorder is 
granted.

2.  Service connection for a neck disorder is denied.

3.  Service connection for an upper respiratory disorder is 
denied.

4.  Service connection for a right ankle disorder is granted.

5.  A higher (compensable) initial rating for left ankle 
tendonitis is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

